 



Exhibit 10.7
BLOCKED ACCOUNT CONTROL AGREEMENT
(“Shifting Control”)
     AGREEMENT dated as of February 22, 2007, by and among GRAN TIERRA ENERGY
COLOMBIA, LTD. (formerly ARGOSY ENERGY INTERNATIONAL), a limited partnership
organized under the laws of the State of Utah (Registered No. 2110646-0180) and
having its principal office at 300, 611 10th Avenue SW, Calgary, Alberta, Canada
T2R OB2 (“Company”), STANDARD BANK PLC, a banking corporation organized under
the laws of England and Wales (Company No. 2130447) and having its registered
office at Cannon Bridge House, 25 Dowgate Hill, London EC4R 2SB, United Kingdom
(in its capacity as agent for the Secured Parties under and as defined in a
credit agreement dated as of February 22, 2007 (as amended, modified or
supplemented from time to time) between Company as borrower, certain affiliates
of Company as guarantors and Standard Bank Plc as lender, arranger, issuing bank
and administrative agent) (“Agent”) and JPMorgan Chase Bank (“Depositary”).
     The parties hereto refer to Account No. 103353265 in the name of Company
maintained at Depositary (the “Account”) and hereby agree as follows:
     1. Company and Agent notify Depositary that by separate agreement Company
has granted Agent a security interest in the Account and all funds on deposit
from time to time therein. Depositary acknowledges being so notified.
     2. Prior to the Effective Time (as defined below) Depositary shall honor
all withdrawal, payment, transfer or other fund disposition or other
instructions (collectively, “instructions”) received from the Company (but not
those from Agent) concerning the Account. On and after the Effective Time (and
without Company’s consent), Depositary shall honor all instructions received
from Agent (but not those from Company) concerning the Account and Company shall
have no right or ability to access or withdraw or transfer funds from the
Account.
For the purposes hereof, the “Effective Time” shall be the opening of business
on the second business day next succeeding any business day on which a notice
purporting to be signed by Agent in substantially the same form as Exhibit A,
attached hereto, with a copy of this Agreement attached thereto (a “Shifting
Control Notice”), is actually received by the individual employee of Depositary
to whom the notice is required hereunder to be addressed; provided, however,
that if any such notice is so received after 12:00 noon, New York City time, on
any business day, the “Effective Time” shall be the opening of business on the
third business day next succeeding the business day on which such receipt
occurs; and, provided further, that a “business day” is any day other than a
Saturday, Sunday or other day on which Depositary is or is authorized or
required by law to be closed.
Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary or any affiliate
prior to the Effective Time and so consummated or processed thereafter shall be
deemed not to constitute a violation of this Agreement; and (ii) Depositary
and/or any affiliate may (at its discretion and without any obligation to do so)
commence honoring solely Agent’s instructions concerning the Account at any time
or from time to time after it becomes aware that Agent has sent to it a Shifting
Control Notice but prior to the Effective Time therefor (including without
limitation halting, reversing or redirecting any transaction referred to in
clause (i) above) with no liability whatsoever to Company or any other party for
doing so.
     3. This Agreement supplements, rather than replaces, Depositary’s deposit
account agreement, terms and conditions and other standard documentation in
effect from time to time with respect to the Account or services provided in
connection with the Account (the “Account Documentation”), which Account
Documentation will continue to apply to the Account and such services, and the
respective rights, powers, duties, obligations, liabilities and responsibilities
of the parties thereto and hereto, to the extent not expressly conflicting with
the provisions of this Agreement (however, in the event of any such conflict,
the provisions

 



--------------------------------------------------------------------------------



 



of this Agreement shall control). Prior to issuing any instructions on or after
the Effective Time, Agent shall provide Depositary with such documentation as
Depositary may reasonably request to establish the identity and authority of the
individuals issuing instructions on behalf of Agent.
     4. Depositary agrees not to exercise or claim any right of offset, banker’s
lien or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items, (ii) reversals
or cancellations of payment orders and other electronic fund transfers,
(iii) Depositary’s charges, fees and expenses with respect to the Account or the
services provided hereunder or (iv) overdrafts in the Account.
     5. Notwithstanding anything to the contrary in this Agreement:
(i) Depositary shall have only the duties and responsibilities with respect to
the matters set forth herein as is expressly set forth in writing herein and
shall not be deemed to be an agent, bailee or fiduciary for any party hereto;
(ii) Depositary shall be fully protected in acting or refraining from acting in
good faith without investigation on any notice (including without limitation a
Shifting Control Notice), instruction or request purportedly furnished to it by
Company or Agent in accordance with the terms hereof, in which case the parties
hereto agree that Depositary has no duty to make any further inquiry whatsoever;
(iii) it is hereby acknowledged and agreed that Depositary has no knowledge of
(and is not required to know) the terms and provisions of the separate agreement
referred to in paragraph 1 above or any other related documentation or whether
any actions by Agent (including without limitation the sending of a Shifting
Control Notice), Company or any other person or entity are permitted or a breach
thereunder or consistent or inconsistent therewith, (iv) Depositary shall not be
liable to any party hereto or any other person for any action or failure to act
under or in connection with this Agreement except to the extent such conduct
constitutes its own willful misconduct or gross negligence (and to the maximum
extent permitted by law, shall under no circumstances be liable for any
incidental, indirect, special, consequential or punitive damages); and
(v) Depositary shall not be liable for losses or delays caused by force majeure,
interruption or malfunction of computer, transmission or communications
facilities, labor difficulties, court order or decree, the commencement of
bankruptcy or other similar proceedings or other matters beyond Depositary’s
reasonable control.
     6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred at
Company’s direction or instruction. Agent hereby agrees to indemnify, defend and
save harmless Depositary against any Covered Items incurred (i) on or after the
Effective Time in connection with this Agreement or the Account (except to the
extent due to Depositary’s willful misconduct or gross negligence) or any
interpleader proceeding related thereto, (ii) at Agent’s direction or
instruction (including without limitation Depositary’s honoring of a Shifting
Control Notice) or (iii) due to any claim by Agent of an interest in the Account
or the funds on deposit therein.
     7. Depositary may terminate this Agreement (a) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (b) because of a material breach by Company or Agent of any of
the terms of this Agreement or the Account Documentation, upon the sending of at
least five (5) days advance written notice to the other parties hereto. Any
other termination or any amendment or waiver of this Agreement shall be effected
solely by an instrument in writing executed by all the parties hereto. The
provisions of paragraphs 5 and 6 above shall survive any such termination.
     8. Company shall compensate Depositary for the opening and administration
of the Account and services provided hereunder in accordance with Depositary’s
fee schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.
     9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed and delivered by the parties hereto; and
(iii) shall

2



--------------------------------------------------------------------------------



 



be governed by and construed in accordance with the laws of the State of New
York. All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to the Account or this Agreement. All notices under this
Agreement shall be in writing and sent (including via facsimile transmission) to
the parties hereto at their respective addresses or fax numbers set forth below
(or to such other address or fax number as any such party shall designate in
writing to the other parties from time to time).
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

                      GRAN TIERRA ENERGY       STANDARD BANK PLC     COLOMBIA,
LTD., acting by                 its general partner, Argosy Energy Corp.        
       
 
                   
By:
  /s/ Martin H. Eden
 
      By:   /s/ Manuel Gonzalez-Spahr
 
   
 
  Name: Martin H. Eden           Name:    
 
  Title:           Title:    

                     
Address for
  300, 611 10th Avenue SW        By:   /s/ Roderick L. Fraser
 
   
Notices:
  Calgary, Alberta           Name:    
 
  Canada T2R OB2           Title:    
 
  Fax No.: (403) 265 3242                

         
 
  Address for   Cannon Bridge House
 
  Notices:   25 Dowgate Hill
 
      London EC4R 2SB
 
      United Kingdom
 
      Fax No.: (44) 20 7815 4099

          JPMORGAN CHASE BANK    
 
       
By:
  /s/ Ron Cardin
 
Name: Ron Cardin, VP    
 
  Title: Private Bank Client Service Mgr.    

     
Address
   
For Notices
  JPMorgan Chase Bank
 
  1111 Fannin
 
  14th Floor
 
  Houston TX 77002
 
   
 
  Attention: Ron Cardin
 
  Fax No.: 800-599-9341

3



--------------------------------------------------------------------------------



 



EXHIBIT A
[to be placed on Agent letterhead]
BLOCKED ACCOUNT AGREEMENT
SHIFTING CONTROL NOTICE
                    ,                     
JPMorgan Chase Bank
[Address]
Attention: [Customer Service Officer] or                     

         
Re:
  Blocked Account Control Agreement dated as of February 22, 2007  
 
  (the “Agreement”) by and among Gran Tierra Energy Colombia, Ltd., Standard
Bank Plc  
 
  and JPMorgan Chase Bank

Ladies and Gentlemen:
This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

             
 
  STANDARD BANK PLC    
 
           
 
  By:        
 
           
 
      Signature    
 
           
 
     
 
Name    
 
           
 
     
 
Title:    

4